[Cite as State v. Musacchio, 2019-Ohio-1413.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                        LAKE COUNTY, OHIO


STATE OF OHIO,                                   :       OPINION

                 Plaintiff-Appellee,             :
                                                         CASE NO. 2018-L-076
        - vs -                                   :

PETER MUSACCHIO,                                 :

                 Defendant-Appellant.            :


Criminal Appeal from the Lake County Court of Common Pleas, Case No. 2017 CR
000629.

Judgment: Affirmed.


Charles E. Coulson, Lake County Prosecutor; Karen A. Sheppert and Carolyn K.
Mulligan, Assistant Prosecutors, Lake County Administration Building, 105 Main Street,
P.O. Box 490, Painesville, OH 44077 (For Plaintiff-Appellee).

Richard J. Perez, 4230 State Route 306, Suite 240, Willoughby, OH 44094; and Ian N.
Friedman and Brad S. Wolfe, Friedman & Nemecek, LLC, 1360 E. 9th Street, Suite
650, Cleveland, OH 44114 (For Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Peter Musacchio, appeals from the judgment of the Lake

County Court of Common Pleas sentencing him to a total of 120 months imprisonment

for two counts of gross sexual imposition.           Appellant contends this sentence is

inconsistent and disproportionate compared with similar Ohio cases. For the reasons

discussed in this opinion, we affirm the trial court’s judgment.
       {¶2}   In June 2017, appellant was indicted on three counts of rape in violation of

R.C. 2907.02(A)(1)(B), felonies of the first degree; three counts of rape in violation of

R.C. 2907.02(A)(2), felonies of the first degree; three counts of gross sexual imposition

in violation of R.C. 2907.05(A)(4), felonies of the third degree; and two counts of

disseminating material harmful to juveniles in violation of R.C. 2907.31(A)(4), felonies of

the fifth degree. In all but one count of disseminating material harmful to juveniles, the

victim was believed to be appellant’s biological daughter and were alleged to occur

between 2009 and 2012, when the victim was in grade school.

       {¶3}   In March 2018, appellant pled guilty to two counts of gross sexual

imposition in violation of R.C. 2907.05(A)(4), felonies of the third degree. The state and

appellant jointly recommended a sentence of eight years. However, the Lake County

Court of Common Pleas sentenced appellant to 60 months prison on each count to be

served consecutively for a total of 10 years, the maximum sentence allowed by R.C.

2929.14(A)(3)(a). Appellant assigns the following error:

       {¶4}   “The trial court erred when it sentenced appellant in a manner inconsistent

and disproportionate with other, similar Ohio cases.”

       {¶5}   R.C. 2953.08(G)(2) permits an appellate court to review the record and

increase, reduce, or vacate the sentence, or remand the matter to the sentencing court

for resentencing if it finds the record does not clearly and convincingly support the

sentencing court’s findings or the sentence is otherwise contrary to law. Id. See also

State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, ¶1.




                                            2
       {¶6}    Appellant “respectfully submits that nothing about his conduct or the

offenses in this matter, [sic] supports a one hundred and twenty (120) month prison

term.” We respectfully disagree.

       {¶7}    Initially, we note a trial court is not required to abide by a joint

recommendation.      State v. Underwood, 124 Ohio St. 3d 365, 2010-Ohio-1, ¶28.           In

sentencing a defendant for a felony, the trial court is merely required to consider the

purposes and principles of sentencing in R.C. 2929.11 and the statutory factors in R.C.

2929.12.      State v. Lloyd, 11th Dist. Lake No. 2006-L-185, 2007-Ohio-3013, ¶44.

Consistency under Ohio’s sentencing code mandates equal consideration of these

factors; it does not mandate comparison of the current case to similar cases so as to

ensure equal sentences for similar offenses. State v. Delmanzo, 11th Dist. Lake No.

2007-L-218, 2008-Ohio-5856, ¶32. State v. Marker, 11th Dist. Portage No. 2006-P-

0014, 2007-Ohio-3379, ¶34. Moreover, equal consideration of the factors does not

require equal weight be given to each factor. “A trial court is not required to give any

particular weight or emphasis to a given set of circumstances, it is merely required to

consider the statutory factors in exercising its discretion.” Delmanzo, supra, at ¶23.

       {¶8}    Appellant argues the trial court did not “fairly consider the serious and

recidivism factors” of R.C. 2929.12. However, though the sentence is greater than the

joint recommendation, it cannot be reasonably argued the trial court did not consider the

necessary factors.    The trial court expressly stated it considered the purposes and

principles of felony sentencing set forth in R.C. 2929.11 and stated, “the sentence

should be commensurate with and not demeaning to the seriousness of the defendant’s




                                            3
conduct and its impact on the victim which is in these types of cases, always, always

the biggest issue.”

        {¶9}   At sentencing, the trial court also expressly stated it considered the

seriousness and recidivism factors in R.C. 2929.12. It acknowledged the likelihood of

recidivism was low and that appellant had no prior criminal history. The court stated

that it gave weight to the joint recommendation especially considering the victim had

approved of the recommended sentence. It also noted the 21 letters written in support

of appellant, including one from his eldest daughter.     Appellant had expressed the

offenses had occurred during a “dark period” of his life while he was going through

marital problems and divorce. However, the court did not find this to be a mitigating

factor, stating: “a lot of people have marital problems, half the people that are married

now get divorced but * * * it doesn’t approach in almost all circumstances what

happened here. * * * [I]t doesn’t give you the right or license or excuse to do what you

did.”

        {¶10} To the contrary, the trial court emphasized the seriousness of the offense,

appellant’s close familial relationship with the victim, the repeated nature of the

offenses, and the severe and life-long psychological impact on the victim, which it

considered to be the most heavily weighted factor. It concluded the maximum sentence

was “necessary to protect the public from future crime and for the appropriate

punishment and that sentence is not disproportionate to the seriousness of [appellant’s]

conduct and the danger that [appellant] pose[s]”.

        {¶11} Our review of the record does not reveal any evidence the sentence was

contrary to law: the sentence is within the statutory range and the trial court expressly




                                            4
stated it considered the purposes and principles of sentencing in R.C. 2929.11 and the

statutory factors in R.C. 2929.12. As we have previously held, “to the extent the trial

court considered and applied the necessary statutory provisions, a sentence shall be

deemed consistent and proportionate to those imposed for similar crimes.” Marker,

supra, at ¶34. The court weighed the “more serious” factors, including the severe and

long-term impact on the victim, and determined to grant them greater weight than the

less serious and low likelihood of recidivism factors. This is within the trial court’s

purview and the court did not err in doing so.

       {¶12} In light of the forgoing, we conclude the sentence is supported by the

record and is not clearly and convincingly contrary to law. Appellant’s sole assignment

of error lacks merit.

       {¶13} The judgment of the Lake County Court of Common Pleas is affirmed.



THOMAS R. WRIGHT, P.J.,

TIMOTHY P. CANNON, J.,

concur.




                                            5